                 Case 2:20-mj-00174-KJN Document 34 Filed 06/11/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-MJ-0174-KJN
12                                Plaintiff,            STIPULATION FOR EXTENSION OF TIME FOR
                                                        PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                          5.1(D) AND EXCLUSION OF TIME AND
                                                        FINDINGS AND ORDER
14   DESIREE BRIANNA SANCHEZ,
                                                        DATE: June 18, 2021
15                                Defendant.            TIME: 2:00 p.m.
                                                        COURT: Hon. Deborah Barnes
16

17          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.

18 Attorney ROBERT J. ARTUZ, and Defendant DESIREE BRIANNA SANCHEZ, both individually and

19 by and through her counsel of record, JEROME PRICE, hereby stipulate as follows:

20          1.       The Complaint in this case was filed on November 6, 2020, charging Sanchez with one

21 count of conspiracy to commit offenses against the United States, in violation of 18 U.S.C. § 371.

22 Sanchez first appeared before a judicial officer of the Northern District of California on December 17,

23 2020, and was detained. She then first appeared in this district on January 27, 2021, where the

24 Complaint is pending. The Court set a preliminary hearing date of February 10, 2021. ECF 8. The

25 preliminary hearing date was later continued to April 2, 2021, to May 7, 2021, and again to June 18,

26 2021.

27          By this new stipulation, the parties jointly move for an extension of time of the preliminary

28 hearing date to July 23, 2021, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of

      STIPULATION                                        1
                 Case 2:20-mj-00174-KJN Document 34 Filed 06/11/21 Page 2 of 4


 1 the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the

 2 defense reasonable time for preparation, and for the government’s collection and production of

 3 discovery and continuing investigation of the case. The government has produced discovery relevant to

 4 this case, including over 1,000 pages of law enforcement reports, bank records, photographs, and

 5 criminal histories. The government has also recently produced multiple gigabytes of documents from a

 6 data extraction of one of defendant’s smartphones, which defense counsel has been unable to access.

 7 This month, the government intends to reproduce this smartphone evidence as well as additional police

 8 reports, bank records, and surveillance footage. Defense counsel needs time to review and consider all

 9 the evidence and to conduct further investigation. The parties further agree that the interests of justice

10 served by granting this continuance outweigh the best interests of the public and the defendant in a

11 speedy trial. 18 U.S.C. § 3161(h)(7)(A).

12          2.       The parties agree that good cause exists for the extension of time, and that the extension

13 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

14 Therefore, the parties request that the time between June 18, 2021, and July 23, 2021, be excluded

15 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

16          IT IS SO STIPULATED.

17
      Dated: June 11, 2021                                    PHILLIP A. TALBERT
18                                                            Acting United States Attorney
19
                                                              /s/ ROBERT J. ARTUZ
20                                                            ROBERT J. ARTUZ
                                                              Special Assistant U.S. Attorney
21

22
      Dated: June 11, 2021                                    /s/ Jerome Price
23                                                            JEROME PRICE
24                                                            Assistant Federal Defender
                                                              Counsel for Defendant
25                                                            DESIREE BRIANNA SANCHEZ

26

27

28

      STIPULATION                                         2
                 Case 2:20-mj-00174-KJN Document 34 Filed 06/11/21 Page 3 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-MJ-0174-KJN
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                           v.                           5.1(d) AND EXCLUDING TIME
14   DESIREE BRIANNA SANCHEZ,                             DATE: June 18, 2021
                                                          TIME: 2:00 p.m.
15                                                        COURT: Hon. Deborah Barnes
                                  Defendant.
16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on June 11, 2021. The
19
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
20
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21
     5.1(d) of the Federal Rules of Criminal Procedure.
22
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
24
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
25
     not adversely affect the public interest in the prompt disposition of criminal cases.
26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1.       The date of the preliminary hearing is extended to July 23, 2021, at 2:00 p.m.
28

      FINDINGS AND ORDER                                   1
                Case 2:20-mj-00174-KJN Document 34 Filed 06/11/21 Page 4 of 4


 1         2.       The time between June 18, 2021, and July 23, 2021, shall be excluded from calculation

 2 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.       Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6 DATED: JUNE 11, 2021

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      FINDINGS AND ORDER                                2
